                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

                USA,                  )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00336-GCM
                                      )
                 vs.                  )
                                      )
     2015 Dodge Promaster Van         )
       $3,708.00 in Currency
    2015 Honda Odyssey Minivan,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 12, 2021 Order.

                                               July 12, 2021
